DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuoka (6,039,432) in view of Shimizu (2012/0249671).

 	Regarding claim 1, Fukuoka teaches a liquid ejection device comprising: 
a liquid ejection head (fig. 15, item, 10), having a nozzle surface (fig. 8, surface of item 10 shown) provided with an ejection port of a nozzle (see fig. 8)from which a liquid is ejected; 
a cap (fig. 15, item 266) that comes into contact with the nozzle surface to cover the nozzle (see fig. 15); 
an air pressure adjuster (cols. 2-3, lines 66-29, suction means), configured to adjust an air pressure inside the cap when the cap is in contact with the nozzle surface (cols. 2-3, lines 66-29); and 
a contact force adjuster (fig. 3, item 18), configured to: 
set a contact force equal to a first pressure, wherein the contact force is a pressure causing the cap to come into contact with the nozzle surface when the air pressure adjuster sets the air pressure inside the cap equal to a first air pressure (cols. 2-3, lines 66-29,, and 
set the contact force equal to a second pressure lower than the first pressure when the air pressure adjuster sets the air pressure inside the cap equal to a second air pressure smaller in absolute value than the first air pressure (cols. 2-3, lines 66-29, Note that the contact force of the cap on the nozzle surface is stronger when the negative pressure applied by the suction means has a greater absolute value, and the contact force of the cap on the nozzle surface is weaker when the negative pressure applied by the suction means is lower in absolute value),
	wherein the second pressure is a pressure that seal an inside of the cap (cols. 2-3, lines 66-29, Note that there are two modes when the contact force adjuster sets the second pressure. One is where the second force is set and no suction force is applied so that the cap is completely in direct contact with the head and the other is when the second force is set, and suction is applied, and atmosphere is allowed to enter through a gap between the cap and the head. Thus,  as in the first case, if the suction force is zero, which is lower in absolute value than the first suction force, the cap is totally sealed with the head and the limitations are met. Further, it should be noted that the newly added claim language is not part of the clause “set the contact force equal to a second pressure…” That is, as claimed, the claim does not require that the cap be sealed while the suction is applied but rather just that, at some point, the second pressure is applied and the cap is sealed, which is disclosed as the first case above. Further, note that “seals an inside of the cap” is broad and could mean more than one thing. It has not been claimed that no atmosphere is allowed in between the cap and the head or that there is no gap anywhere between the cap and the head but simply that “the cap is sealed.”) 
	Fukuoka does not teach wherein the contact force adjuster has an actuator configured to move the cap in an up-down direction to press the cap against the nozzle surface of the inkjet head to bring the cap into contact with the nozzle surface or to separate the cap from the nozzle surface. Shimizu teaches this (Shimizu, [0083], see fig. 4, Note that the pressure of the cap on the nozzle surface can be adjusted in the up-down direction by cylinder 53). It would have been obvious to one of ordinary skill in the art at the time of invention to substitute an up-down direction contact force adjuster, as disclosed by Shimizu, for the horizontal direction pressure adjuster disclosed by Fukuoka because doing so would amount to the simple substitution of one known type of pressure adjuster for another to obtain predictable results. 

Regarding claim 2, Fukuoka in view of Shimizu teaches the liquid ejection device according to claim 1, further comprising: 
a moving device (Fukuoka, fig. 14, item 31), configured to move the liquid ejection head between a printing position (Fukuoka, fig. 9, print range) where the liquid is ejected from the liquid ejection head for predetermined printing and a maintenance position (fig. 9, purge conducting range) where the nozzle surface faces an opening of the cap (Fukuoka, see fig. 15), 
wherein the moving device moves the liquid ejection head from the printing position to the maintenance position during or after printing (Fukuoka, col. 7, lines 13-60), and then the contact force adjuster sets the contact force equal to the first pressure and the air pressure adjuster sets the air pressure inside the cap equal to the first air pressure to cause the liquid to be ejected from the nozzle (Fukuoka, cols. 2-3, lines 66-29, Note that both of the first and second air pressure and the second air pressure are set during the maintenance routine). 	Regarding claim 3, Fukuoka in view of Shimizu teaches the liquid ejection device according to claim 1, further comprising: 
a moving device (Fukuoka, fig. 14, item 31), configured to move the liquid ejection head between a printing position (Fukuoka, fig. 9, print range) where the liquid is ejected from the liquid ejection head for predetermined printing and a maintenance position (fig. 9, purge conducting range) where the nozzle surface faces an opening of the cap (Fukuoka, see fig. 15), 
wherein the moving device moves the liquid ejection head from the printing position to the maintenance position, and then the contact force adjuster sets the contact force equal to the second pressure and the air pressure adjuster sets the air pressure inside the cap equal to the second air pressure to hold the liquid inside the nozzle (Fukuoka, cols. 2-3, lines 66-29, Note that both of the first and second air pressure and the second air pressure are set during the maintenance routine).
 	Regarding claim 5, Fukuoka in view of Shimizu teaches the liquid ejection device according to claim 2, wherein the contact force adjuster is configured to set the contact force applied to the cap to be equal to the first pressure, and then the air pressure adjuster is configured to set the air pressure inside the cap to be equal to the first air pressure (Fukuoka, cols. 2-3, lines 66-29). 	Regarding claim 6, Fukuoka in view of Shimizu teaches the liquid ejection device according to claim 3, wherein the contact force adjuster is configured to set the contact force applied to the cap to be equal to the first pressure, and then the air pressure adjuster is configured to set the air pressure inside the cap to be equal to the first air pressure (Fukuoka, cols. 2-3, lines 66-29). 	Regarding claim 11, Fukuoka in view of Shimizu teaches the liquid ejection device according to claim 1, wherein the contact force adjuster comprises: the actuator, configured to move the cap in one direction toward the nozzle surface between a position where the cap comes into contact with the nozzle surface and a position where the cap is separated from the nozzle surface, when the cap is in a maintenance position where an opening of the cap faces the nozzle surface, wherein the one direction is the up-down direction (Fukuoka, compare figs. 15, 17, Shimizu).

	Regarding claim 19, Fukuoka in view of Shimizu teaches the liquid ejection device according to claim 1, wherein the liquid ejection device is configured to: perform maintenance of the nozzle at the first pressure, and store the nozzle at a second pressure (Fukuoka, Note that “perform maintenance of the nozzle” and “store the nozzle” are broad. Thus, if the claimed performing maintenance is equated to Fukuoka’s suction of the nozzle, and the claimed storing of the nozzle is equated to any other time when suction is not being performed, Fukuoka teaches two different pressures during maintenance and storage). 

 	Regarding claim 20, Fukuoka in view of Shimizu teaches the liquid ejection device according to claim 1, wherein the contact force adjuster is configured to use the actuator to generate the first pressure and the second pressure (Fukuoka, cols. 5-6, lines 62-43, Note that any number of elements described could be considered an actuator).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853